DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-9, 15-19, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renault (US 2017/0192049 by Tavernier et al., identified as “Renault” assignee).
Regarding Claim 1, Renault discloses a system for detecting electrical faults (Figures 1-10), comprising: 
a first transistor (11, Figures 1, 10 for example) comprising a channel and a control terminal (NMOS 11 with gate 111 and channel between drain 113 and source 112, , Figures 1, 10, Paragraph 25); 

electrical fault detection circuitry (comprising 313, 311 in 31, Figures 1, 11, Paragraph 30) configured to sense, based on a control terminal current flowing to or from the control terminal of the first transistor (313 coupled to the control terminal of 11, Figures 1, 11), a rate-of-rise of channel current flowing through the channel of the first transistor (Paragraph 29, “….detecting a short circuit between source 112 and drain 113….voltmeter 313 to measure potential of the gate 111…”, Paragraph 44, “….the insulator between the gate 111 and the source 112 deteriorates over time, it causes a subtle but detectable change in leakage current.  This change in leakage current occurs even before an actual short circuit occurs.  As such, the electronic circuit 9 is able to detect an increase in the likelihood of a short circuit between the source 112 and the drain 113 before it actually occurs”), wherein the electrical fault detection circuitry is configured to provide a signal to the driver circuitry indicating the rate-of-rise of the channel current (signal output from processor 312 in 31 generating an anomaly signal, Paragraph 30, “…anomaly signal can be used to trigger operation of safety switches….” Paragraph 9, “…… also include a power switch that opens when the anomaly signal forces it to”, transistor 11 is used as a safety switch).
Regarding Claim 2, Renault discloses the system for detecting electrical faults of Claim 1, wherein the driver circuitry is configured to turn off the first transistor responsive to the signal from the electrical fault detection circuitry indicating that the rate-of-rise of the channel current exceeds a predetermined rate-of-rise threshold level 
Regarding Claim 6, Renault discloses the system for detecting electrical faults of Claim 1, wherein the first transistor is contained within a first integrated circuit package, and the electrical fault detection circuitry and the driver circuitry are contained within a second integrated circuit package (Paragraph 45, “…..circuitry for measurement of the gate-potential can easily be integrated into the control circuit 21”).
Regarding Claim 8, Renault discloses a device for detecting electrical faults (Figures 1-10), comprising: 
driver circuitry (comprising part of 21, Figures 1, 11, Paragraph 26) configured to provide a voltage at the control terminal of a first transistor (21 applying Von, Voff to drive the gate of 11, Figures 1, 10); and 
electrical fault detection circuitry (comprising 313, 311 in 31, Figures 1, 11) configured to sense, based on a control terminal current flowing to or from the control terminal of the first transistor (313 coupled to the control terminal of 11, Figures 1, 11), a rate-of-rise of channel current flowing in a channel of the first transistor (Paragraph 44, “….the insulator between the gate 111 and the source 112 deteriorates over time, it causes a subtle but detectable change in leakage current.  This change in leakage current occurs even before an actual short circuit occurs.  As such, the electronic circuit 
Claim 9 basically recites the limitations of Claim 2, except that the device of Claim 8 is recited.  Therefore, Claim 9 is rejected for the same reasons as for Claim 2.  
Regarding Claim 15, Renault discloses a method for detecting electrical faults (Figures 1-10), comprising: 
Sensing, based on a control terminal current flowing to or from a control terminal of a transistor a rate-of-rise of channel current in the transistor (sensing using circuitry comprising 313, 311 in 31, Figures 1, 11, Paragraph 29, “….detecting a short circuit between source 112 and drain 113….voltmeter 313 to measure potential of the gate 111…”); 
detecting when the rate-of-rise of channel current exceeds a predetermined rate- of-rise threshold level (Paragraph 44, “….the insulator between the gate 111 and the source 112 deteriorates over time, it causes a subtle but detectable change in leakage current.  This change in leakage current occurs even before an actual short circuit occurs.  As such, the electronic circuit 9 is able to detect an increase in the likelihood of a short circuit between the source 112 and the drain 113 before it actually occurs”); and 

Regarding Claim 16, Renault discloses the method for detecting electrical faults of Claim 15, wherein detecting when the rate- of-rise of channel current exceeds the predetermined rate-of-rise threshold level comprises, while the channel current is flowing in the transistor(Figures 1, 11, current, corresponding to the voltage detected at the gate, flowing from the gate and through the resistor 211 is part of the current flowing through the channel of the first transistor reaching the gate due to insulation damage/aging): detecting when a control terminal current is flowing from a control terminal of the transistor (Paragraphs 39, 44); and detecting when the magnitude of the control terminal current exceeds a predetermined threshold level (Paragraph 44, Paragraph 39, “….this corresponding output signal, the processing circuit 312 determines that the gate-potential measured exceeds the reference value Vref when the transistor 11 is open, and thus differs from the potential of the control node 21.  In response, the processing circuit 312 generates an anomaly signal”).
Claim 17, Renault discloses the method for detecting electrical faults of Claim 16, wherein detecting when the control terminal current is flowing from the control terminal of the transistor comprises
sensing a first voltage across a component (comprising 211 connected to the gate of 11 and control node at Vc, Figures 1, 10) through which the control terminal current is flowing (Paragraph 44, Paragraph 39, “….this corresponding output signal, the processing circuit 312 determines that the gate-potential measured exceeds the reference value Vref when the transistor 11 is open, and thus differs from the potential of the control node 21”), a polarity of the first voltage indicating when the control terminal current is flowing from the control terminal of the transistor (voltage Vc at one terminal of 211 is set/known and by detected voltage by 213 determines magnitude and polarity of current flow, Paragraph 39, Paragraph 44, “….the insulator between the gate 111 and the source 112 deteriorates over time, it causes a subtle but detectable change in leakage current.  This change in leakage current occurs even before an actual short circuit occurs”).
Regarding Claim 18, Renault discloses the method for detecting electrical faults of Claim 17, wherein detecting when the magnitude of the control terminal current exceeds the predetermined threshold level comprises 
sensing the first voltage across the component through which the control terminal current is flowing (Paragraph 38, Paragraph 39, “….this corresponding output signal, the processing circuit 312 determines that the gate-potential measured exceeds the reference value Vref when the transistor 11 is open, and thus differs from the potential of the control node 21”), wherein a magnitude of the first voltage indicates when the 
Regarding Claim 19, Renault discloses the method for detecting electrical faults of Claim 18, wherein sensing the first voltage across the first component comprises sensing the first voltage across an impedance (comprising 211, Figures 1, 10) coupled to the control terminal of the first transistor (211 coupled to the control signal to the gate terminal of 211, Figures 1, 10).
Regarding Claim 21, Renault discloses the system for detecting electrical faults of Claim 1, wherein the control terminal current is a current from between the control terminal and a drain of the first transistor (current due to short between drain and source reaching gate due to insulation damage/aging, Paragraph 31, “….provides a way to anticipate the appearance of a short circuit between source 112 and drain 113 by detecting, in advance, an abnormal leakage current between the gate 111 and the source 112.  It does so by exploiting the result of simulating the aging of metal-oxide-silicon field-effect transistor power transistors….”).
Claim 22 basically recites the limitations of Claim 21, except that the method for detecting electrical faults of Claim 15 is recited.  Therefore, Claim 22 is rejected for the same reasons as for Claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Renault (US 2017/0192049).
Regarding Claim 3, Renault discloses the system for detecting electrical faults of Claim 2, wherein the electrical fault detection circuitry is further configured to, while the channel current is flowing through the channel of the first transistor (Figures 1, 11, current, corresponding to the voltage detected at the gate, flowing from the gate and through the resistor 211 is part of the current flowing through the channel of the first transistor reaching the gate due to insulation damage/aging): 

provide to the driver circuitry (signal at Vc at the start of detection and when an anomaly is detected), a signal indicating when the direction of the control terminal current is flowing away from the control terminal (Paragraphs 32, 34, 44), and the when the magnitude of the control terminal current exceeds a predetermined threshold level (Paragraphs 39,44). Renault does not specifically disclose the signal as a first indicating the direction and a second signal for indicating the magnitude.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the signal in the system of Renault as a first and a second signal to indicate magnitude and direction separately, to alarm the user of a possible/anticipated short circuit.  
Regarding Claim 4, Renault discloses the system for detecting electrical faults of Claim 3, wherein the electrical fault detection circuitry is configured to sense a first voltage across a first component (comprising 211, Figures 1, 10, Paragraphs 27-28, 39) positioned to receive the control terminal current from the control terminal of the first transistor (211 connected to the gate terminal of the first transistor 11, Figures 1, 10), the first voltage indicating the direction and the magnitude of the control terminal current 
Regarding Claim 5, Renault discloses the system for detecting electrical faults of Claim 1, wherein the electrical fault detection circuitry, and the driver circuitry are contained within a single integrated circuit package (Paragraph 45, “…..circuitry for measurement of the gate-potential can easily be integrated into the control circuit 21”).  Renault does not specifically disclose the first transistor also being within the same circuit package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the transistor also in the same integrated circuit, to reduce size and number of ICs, and to reduce packaging cost. 
Claims 10-11 basically recite the limitations of Claims 3-4, except that the device of Claim 8 is recited.  Therefore, Claims 10-11 are rejected for the same reasons as for Claims 3-4.  
Regarding Claim 12, Renault discloses the device for detecting electrical faults of Claim 11, wherein the first component comprises an impedance (comprising 211, Figures 1, 10, Paragraphs 27-28) coupled to the driver circuitry and configured for coupling to the control terminal of the first transistor (211 coupled to the drive circuitry coupled to Vc and providing the control signal to the gate terminal of 211, Figures 1, 10).
Claims 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Renault (US 2017/0192049) in view of Hyodo et al. (JP 2017-83992, IDS Document).
Regarding Claim 13, Renault discloses the device for detecting electrical faults of Claim 11, wherein the first component comprises an impedance (comprising 211, 
Hyodo discloses device for detecting electrical faults (Figures 1-7) comprising a driver circuitry providing a voltage to the gate terminal of an output transistor (comprising 5, 6, Figure 1), and a fault detection circuitry (comprising 7, Figure 1) detecting short between gate and source of the output transistor by detecting a voltage across a transistor which is part of the driver circuitry (7 detecting short between gate and source of 3 by detecting voltage across 5, Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, the first component in the device of Renault comprising a transistor as taught by Hyodo, to have controllable path for the short circuit current to protect other components of the device, in addition to detecting the short circuit.    
Claim 20 basically recites the method corresponding to the device of 13, therefore rejected at least for the same reasons as for Claim 13. 
Response to Arguments
Applicant's arguments filed on 4/05/2021 have been fully considered but they are not persuasive and/or rendered moot in view of current rejection addressing new limitations.
Regarding Applicant’s arguments, on Page 8 of the Remarks that Renault above does not disclose "electrical fault detection circuitry configured to sense...a rate-of-rise of channel current", as required by independent claim 1, examiner respectfully notes 
Regarding Applicant’s arguments, on Page 9 toward Claim 8, Claim 18 and dependent claims, please see the response to arguments toward Claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maly et al. (US 6,330,143) discloses a system for detecting electrical faults (Figures 1-2), comprising: a first transistor comprising a channel and a control terminal (power transistor IGBT 12 with a channel and a control terminal (G) GATE, Figure 1, Column 2, lines 41-57); driver circuitry (comprising 16, Figure 1) configured to provide a voltage at the control terminal of the first transistor (16 connected to (G) GATE, Figure 1, Column 2, lines 41-57); and electrical fault detection circuitry (comprising 22, Figure 1); Fay et al. (US 4,750,079).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 4/24/2021